F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          July 2, 2007
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                    No. 07-6047
                                                   (D.C. No. CR-06-137-02-M )
    STA RR LA SH A Y A ND ER SO N,                        (W .D. Okla.)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before T YM KOV IC H, EBEL, and GORSUCH, Circuit Judges.




         Defendant Starr Lashay Anderson pled guilty to conspiracy to possess with

intent to distribute, and to distribute fifty grams or more of crack cocaine and

marijuana in violation of 21 U.S.C. § 846. Pursuant to the plea agreement,

M s. Anderson waived her right to

         a.    Appeal or collaterally challenge her guilty plea and any other
         aspect of her conviction, including but not limited to any rulings on


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
      pretrial suppression motions or any other pretrial dispositions of
      motions and issues;

      b.     Appeal, collaterally challenge, or move to modify under
      18 U.S.C. § 3582(c)(2) or some other ground, her sentence as
      imposed by the Court and the manner in which the sentence is
      determined, provided the sentence is within or below the advisory
      guideline range determined by the Court to apply to this case.
      Defendant acknowledges that this w aiver remains in full effect and is
      enforceable, even if the Court rejects one or more of the positions of
      the U nited States or defendant set forth in [this agreement].

M ot. to Enforce, Attach. 1, at 6. M s. Anderson was sentenced to 135 months’

imprisonment, which was within the applicable advisory guideline range for the

offense of 135 to 168 months.

      Despite this waiver, M s. Anderson filed a notice of appeal challenging the

district court judgment. The government has filed a motion to enforce the appeal

waiver in its plea agreement with M s. Anderson. In response, M s. Anderson’s

attorney filed a response to the government’s motion in which he indicated that

M s. Anderson’s appeal waiver would be unenforceable provided that the court

“[assumed] the validity of M s. Anderson’s assertions that she was coerced into

entering into the plea agreement.” Resp. to M ot. for Enforcement of the Plea

Agreement at 2. Counsel then moved to withdraw pursuant to Anders v.

California, 386 U.S. 738, 744 (1967) (authorizing counsel to request permission




                                        -2-
to withdraw where counsel conscientiously examines a case and determines that

an appeal would be wholly frivolous). 1

      This court has given M s. Anderson ample opportunity to file a pro se

response to the motion to enforce. See id. To date, M s. Anderson has not filed

such a response.

      Under Anders, we have conducted an independent review and examination

of the motion to enforce. See id. This court will enforce a criminal defendant’s

waiver of her right to appeal so long as the following three elements are satisfied:

(1) “the disputed appeal falls within the scope of the waiver of appellate rights,”

(2) the defendant’s waiver of his appellate rights was knowing and voluntary; and

(3) enforcing the waiver w ill not result in a miscarriage of justice. United States

v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per curiam). W e have

reviewed the plea agreement, the transcripts of the plea and sentencing hearings,

and the response from M s. Anderson’s counsel, and under Hahn we conclude that

M s. Anderson has waived her right to appeal. See id.




1
       In the docketing statement counsel filed, he stated that he “feels this is a
frivolous appeal that should not have been filed.” Docketing Statement at 4.

                                          -3-
      Accordingly, we GRANT the government’s motion to enforce the appeal

waiver in the plea agreement, DISM ISS the appeal, and DISM ISS counsel’s

motion to withdraw as moot. The mandate shall issue forthwith.


                                                 ENTERED FOR THE COURT
                                                 PER CURIAM




                                       -4-